Citation Nr: 0201446	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  99-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 until 
December 1962.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas, which denied the benefit sought 
on appeal.

The Board observes that the veteran had been scheduled for a 
hearing before the RO in June 2001 that was rescheduled for 
August 2001.  The veteran submitted a cancellation statement 
that was received by the RO on August 6, 2001, expressing the 
veteran's desire to withdraw his hearing request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. There is no competent medical evidence of a nexus between 
the veteran's current head disorder and his military service 
or any incident during such service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his current head disorder 
is related to his active service.  Specifically, the veteran 
contends that he injured his head in a fall while aboard the 
USS Shelton in 1962, and that he now suffers from the 
residuals of that head injury.  The issue was first decided 
by the RO in a February 1997 rating decision that denied the 
veteran's request for service connection.  The veteran 
disagreed with this determination and initiated this appeal.  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
August 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions and the aforementioned August 2001 
supplemental statement of the case.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  This evidence includes 
the veteran's service medical records.  Moreover, the claims 
file contains a July 1996 letter and several private 
treatment reports dated 1995 until 1997 from H.M., M.D.   
Additionally, treatment reports dated 1994 until 1996 from 
A.G., M.D., are of record, along with an MRI report dated 
June 1996.  Finally, while the veteran had been scheduled for 
a hearing before the RO, most recently in August 2001, the 
file contains a statement canceling his hearing request.  
This statement was received by the RO in August 2001.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

The veteran contends that he is entitled to service 
connection for the residuals of a head injury.  According to 
the law, service connection is warranted if it is shown that 
a veteran has a disability resulting from an injury incurred 
or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The pertinent evidence of record consists of service medical 
records and private treatment reports from Dr. G. and Dr. M..  
The claims file also contains a letter from Dr. M. dated July 
1996.  Finally, an MRI of the veteran's brain taken in June 
1996 is of record.  A review of the veteran's service medical 
records show that the veteran had no noted defects pertaining 
to his head at the time of his enlistment examination in May 
1959, and the veteran's medical history contained no 
indication of head trauma.  The veteran was examined again in 
February, August, and November of 1960, and upon separation 
in December 1962.  The only reference to the veteran's head 
in any of these examinations was made in August 1960, when it 
was noted that the veteran had acne vulgaris of the face and 
scalp.   No other defects of the head were noted.  

The service medical records reflect treatment for a fall in 
April 1962.  The medical report indicates that the veteran 
had fallen down while returning to his ship, the USS 
Bennington, and was treated for a right ankle sprain.  The 
veteran made no complaints of a head injury and no diagnosis 
of any head trauma was rendered.  A medical report dated July 
1962 revealed that the veteran sustained another fall, this 
time from the dock of the USS Shelton into the water 10 feet 
below.  The treatment report showed no complaints of, or 
treatment for, a head injury.  

Subsequent to service, the evidence of record indicates no 
complaints of, or treatment relating to a head injury until 
1994.  At this time the veteran was treated by Dr. G..  
Treatment reports dated from 1994 until 1996 are of record.  
A report dated August 1994 reveals complaints of dizziness, 
diaphoresis and vomiting.  The veteran reported that he had 
been working in the heat.  No diagnosis was made pertaining 
to the veteran's head.  In July 1995, after a cardiac 
examination, Dr. G. gave an impression of vertigo.  Treatment 
reports dated July 1996 showed complaints of dizziness and 
disorientation.  The etiology of these symptoms was noted to 
be unclear, with possible relation to a small cardiovascular 
accident.  Dr. G. later opined that the veteran's 
neurological symptoms might relate to hypertension.  

The evidence associated with the file also contains treatment 
reports from Dr. M..  These reports revealed complaints of 
headaches dating back to August 1995.  In August 1996, the 
veteran presented with a complaint of a recent spell of 
dizziness, blurred vision and confusion, accompanied by a 
severe headache.  An electroencephalogram was performed, 
showing normal results.  Other studies undertaken in August 
1996 also failed to establish a diagnosis pertaining to the 
veteran's head.  

In addition to the treatment reports described above, the 
claims file contains a July 1996 letter from Dr. M., written 
to a colleague.  This letter detailed the veteran's 
subjective complaints of headaches, dizziness and confusion.  
Dr. M. offered the opinion that the veteran's symptomatology 
was related to a cardiovascular accident, or perhaps to 
seizures.  Dr. M. did not conclude that the veteran's 
symptomatology was causally related to service.

Finally, the medical evidence of record included a June 1996 
MRI of the veteran's brain.  This MRI showed "residua of old 
ischemic processes periventricular white matter and cerebral 
peduncles."  There was a minimal degree of ethmoid sinusitis 
and no masses or hemorrhaging.  

The Board has thoroughly reviewed the evidence of record and 
concludes, for the reasons and bases detailed below, that the 
veteran is not entitled to service connection for the 
residuals of a head injury.

As previously mentioned, the veteran contends that his fall 
from the USS Shelton in 1962 is the cause of his currently 
documented headaches and spells of dizziness.  The Board 
notes that the service medical records reflect two separate 
incidents in which the veteran fell.  The first fall occurred 
upon the USS Bennington in April 1962,  and the second 
occurred on the USS Shelton in July 1962.  While the veteran 
has specifically singled out the second fall as being the 
contended cause of his present symptomatology, the Board has 
considered both incidents, as well as the veteran's entire 
period of active service.  In reviewing the service medical 
records, no evidence of treatment for a head injury was 
found, either in relation to the veteran's falls in April and 
July 1962, or at any other time during active service.  The 
veteran has no noted defects of the head in his enlistment 
examination, or any subsequent examination, save for an 
August 1960 examination which merely noted acne of the face 
and scalp.  Upon separation from service the veteran's head 
was listed as "normal."  

Not only are the service medical records void of any 
treatment for a head injury during service, the claims file 
does not contain any evidence of complaints or treatment 
relating to a head injury until 1994, 32 years after 
separation from service.  At this time, the veteran presented 
to Dr. G. with complaints of headaches.  In July 1995, Dr. G. 
made an impression of vertigo.  Further treatment reports 
dated July 1996 showed complaints of dizziness and 
disorientation.  Dr. G. reported that the etiology of these 
symptoms was unclear, though there was a possible relation to 
a small cardiovascular accident.  Dr. G. later opined that 
the veteran's neurological symptoms might relate to 
hypertension.  Dr. G. never opined that the veteran's 
complaints of headaches, dizziness and disorientation were 
causally related to service.  Treatment reports from Dr. M. 
similarly reflect the veteran's subjective complaints of 
headaches and dizziness, but offer no competent medical 
evidence to show that the veteran's present symptomatology 
has any causal relationship to service.  

Given Dr. G.'s July 1995 impression of vertigo, as well as 
the June 1996 MRI demonstrating "residua of old ischemic 
processes periventricular white matter and cerebral 
peduncles," the Board acknowledges that the veteran 
presently suffers from a present disorder of the head.  
However, the evidence of record does not establish that this 
present disorder has any nexus to service.  While the 
veteran's private physicians have related his symptomatology 
to a cardiovascular accident, seizures, and/or hypertension, 
no competent medical evidence relates the veteran's headaches 
and dizziness to any incident of service.  Given the absence 
of a nexus opinion, the veteran's claim must fail. 

In determining that a grant of service connection for the 
residuals of a head injury is not warranted, the Board notes 
that the preponderance of the evidence is against the 
veteran's claim, and, as such, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for 

application in this instance.  Accordingly, the veteran's 
claim for service connection is denied.  


ORDER

Service connection for the residuals of a head injury is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

